Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Oscar Amulfo MARTINEZ GUEVARA,
Plaintiff, Civil Action No:

vs.
Case No:
Mike McCLEARY, District Director of
Boston District Office of U.S. Citizenship
and Immigration Services;

Alejandro MAYORKAS, Secretary of the U.S.
Department of Homeland Security;

Tracy RENAUD, Senior Official Performing the
Duties of the Director of U.S. Citizenship and
Immigration Services;

Merrick GARLAND,
in his official capacity as Attorney General of the
United States;

Defendants.

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND REVIEW OF
AGENCY DECISION UNDER THE ADMINISTRATIVE PROCEDURES ACT

NOW COMES Plaintiff Oscar Amulfo Martinez Guevara (“Plaintiff’ or “Mr. Martinez
Guevara”) and complains of the defendants as follows:
NATURE OF THE ACTION
1. Plaintiff brings this Action to challenge United States Citizen & Immigration
Services (USCIS)’s Notice of Lack of Jurisdiction for his I-589 Application for Asylum
Withholding of Removal. Defendants, Michael McCleary and Tracy Renaud of the United States

Citizenship & Immigration Services (USCIS), informed Plaintiff that they had lacked the
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 2 of 7

jurisdiction te adjudicate his asylum petition because another Oscar Martinez had already been
placed in removal proceedings. Plaintiff seeks a declaration that Defendants’ action violated the
Administrative Procedures Act (APA) because its action was arbitrary and capricious. As a result
of Defendants’ improper acts, the Court should order Defendants to reopen and adjudicate
Plaintiff's I-589 Application.
JURISDICTION

2. This Court has jurisdiction under 28 U.S.C. §§ 1331 (federal jurisdiction question)
and 2201 (action seeking a declaratory judgment).

3, The Administrative Procedures Act (APA) provides a cause of action and allows
for a waiver of sovereign immunity. 5 U.S.C. § 702.

STANDING

4. The APA provides the right of review for any individual “adversely affected or
aggrieved by agency action.” 5 U.S.C. § 702. Defendants’ improper notice regarding Plaintiff's I-
589 Application has adversely affected his ability to obtain lawful status in the United States. Mr.
Martinez Guevara thus falls within APA’s standing provisions.

VENUE

5. Venue lies in the District of Massachusetts because a substantial part of the events
or omissions giving rise to the Plaintiff's claims occurred in Massachusetts. 28 U.S.C. §§ 1391(b),
(e).

PARTIES

6. Plaintiff is a native and citizen of El Salvador. H was born on March 1, 1983 in

Metapan, El Salvador. He first arrived in the United States on December 1, 2000 and reentered on

January 25, 2001 without inspection through Phoenix, Arizona. He has remained in the United
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 3 of 7

States since his entry. Plaintiff filed an I-589 Application for Asylum and Withholding of Removal
first on May 11, 2015, then re-submitted the same on September 1, 2016, October 10, 2017, and
October 5, 2018.

1 Defendant Mike McCleary is the District Director of USCIS’s Boston District
Office. He has the responsibility for the adjudication of immigration applications and petitions,
such as the one filed by Mr. Martinez Guevara. He is sued in his official capacity.

8. Defendant Alejandro Mayorkas is the Secretary for the Department of Homeland
Security (“DHS”), which is the cabinet department responsible for, among other things,
administering and enforcing the nation’s immigration laws. 6 U.S.C. § 251. He is also authorized
to delegate such powers and authorities to subordinate employees of DHS, including, but not
limited to, USCIS. He is sued in his official capacity.

9. Defendant Tracy Renaud is a Senior Official Performing the Duties of the Director
of USCIS. She is charged with supervisory authority over all operations of USCIS. She is sued in
her official capacity.

10. Defendant Merrick Garland is the Attorney General of the United States, the head
officer in the Department of Justice (“DOJ”). He is an official generally charged with supervisory
authority over all operations of the DOJ under 28 C.F.R. § 0.5. This action is filed against him in
his official capacity.

FACTS
11. Mr. Martinez Guevara was previously a recipient of Temporary Protected Status

and was issued A# 095-061-333.
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 4 of 7

12. On May 11, 2015, Mr. Martinez Guevara filed his first I-589 Application for
Asylum and Withholding of Removal with the Asylum Office at USCIS’ Vermont Service Center.
See Exhibit A.

[3 On May 19, 2015, USCIS sent a Notice of Lack of Jurisdiction, informing Mr.
Martinez Guevara that USCIS was unable to accept the application because DHS records indicated
that “Oscar Martinez” was already in the jurisdiction of the immigration court. See Exhibit B.

14. On September 1, 2016, Plaintiff re-submitted his I-589 Application for Asylum and
Withholding of Removal with the Asylum Office at USCIS’ Vermont Service Center. See Exhibit
C. On the cover letter included with the submission, counsel included the following warning:

“PLEASE READ! APPLICANT WAS
MISTAKEN FOR A DIFFERENT APPLICANT
WHO IS ALREADY IN PROCEEDINGS.
PLEASE NOTE, THE ATTACHED FBI
FINGERPRINT RESULTS.”
See id. Counsel also included the results from Mr. Martinez Guevara’s fingerprint analysis. See id.

15. On September 14, 2016, USCIS issued a Notice of Lack of Jurisdiction informing
Mr. Martinez Guevara that USCIS was unable to accept the application because DHS records
indicated that “Oscar Martinez” was already in the jurisdiction of the immigration court. See
Exhibit D.

16. On October 6, 2017, Plaintiff re-submitted his 1-589 Application for Asylum and
Withholding of Removal. See Exhibit E. Counsel wrote on the cover letter:

PLEASE READ! THIS APPLICANT IS BEING MISTAKEN
FOR A# 094-482-849. THIS APPLICANT, OUR CLIENT,
PREVIOUSLY APPLIED FOR TPS IN 2001 AND WAS GIVEN
A#095-061-333. IN 2007 A DIFFERENT OSCAR A.
MARTINEZ (CORRECT A# 094-482-849) WAS PLACED IN
REMOVAL PROCEEDINGS ALTHOUGH HE HELD VALID

TPS, AND OUR CLIENT’S A# WAS CONFUSED WITH HIS.
THOSE PROCEEDINGS WERE LATER
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 5 of 7

ADMINISTRATIVELY CLOSED.

OUR CLIENT HAS NEVER BEEN IN REMOVAL
PROCEEDINGS AND IS AFFIRMATIVELY SEEKING
ASYLUM AND IS NOT UNDER THE
JURISDICTION OF THE IMMIGRATION COURT.
PLEASE FIND, ATTACHED TO THIS SUBMISSION, THE
FBI FINGERPRINT RESULTS FOR OUR CLIENT, OSCAR
ARNULFO MARTINEZ GUEVARA.

PLEASE ALSO FIND THE COVER LETTER FOR OUR
PREVIOUS SUBMISSION ON OSCAR ARNULFO
MARTINEZ GUEVARA’S BEHALF,

PLEASE NOTE, COUNSEL HAS HAD NUMEROUS
APPOINTMENTS WITH DHS, ICE, USCIS INFO PASS AND
USCIS BOSTON ASYLUM AND ALL HAVE DIRECTED US TO
TO AFFIRMATIVELY APPLY FOR ASYLUM AT THE
VERMONT SERVICE CENTER AS OUR CLIENT HAS A
FEAR OF RETURN TO HIS HOME COUNTRY, EL
SALVADOR.

17. Yet again, on October 23, 2017 USCIS issued a Notice of Lack of Jurisdiction,
explaining that USCIS was unable to accept the application because DHS records indicated that
“Oscar Martinez” was already in the jurisdiction of the immigration court. See Exhibit F.

18. On October 5, 2018, Plaintiff re-submitted his I-589 Application for Asylum and
Withholding of Removal with the Asylum Office at the USCIS’s Vermont Service Center. See
Exhibit G.

19. On November 14, 2018, Plaintiff received a Notice of Interview at the Boston
Asylum Office for December 12, 2018. See Exhibit H. The interview was later cancelled by
USCIS. See Exhibit I.

20. Lastly, on June 13, 2019, USCIS sent a Notice of Lack of Jurisdiction, explaining
that Oscar Martinez had previously been placed in removal proceedings, which had been
administratively closed on December 3, 2007, but were never terminated. See Exhibit J.

BL, On June 25, 2019, Plaintiff sent the Notice of Lack of Jurisdiction to the Boston

Asylum Office and explained that the letter was an error. See Exhibit K. Plaintiff explained that
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 6 of 7

counsel had already reviewed the court file and USCIS was confusing Mr. Martinez Guevara with
another Mr. Oscar Martinez, with A# 094-482-849,

COUNT ONE
(Violation of The Administrative Procedure Act)

22, Plaintiff repeats, alleges, and incorporates the foregoing paragraphs as if fully set
forth herein.

aa Plaintiff has been aggrieved by agency action under the Administrative Procedure
Act, 5 U.S.C. §§ 701 ef. seq.

24. USCIS had jurisdiction to adjudicate Mr. Martinez Guevara’s I-589 Applications
for Asylum and Withholding of Removal, as Mr. Martinez Guevara has never been placed in
removal proceedings.

25. Defendants have failed to adjudicate Plaintiff's I-589 Application, arbitrarily and
capriciously as Defendants had sufficient information to distinguish between the two people who
were both named Oscar Martinez.

26. Defendants acted arbitrarily, capriciously, and contrary to law in violation of the

Administrative Procedures Act by these actions.

27. Mr. Martinez Guevara has exhausted all administrative remedies available to him
as of right.
28. Mr. Martinez Guevara has no other recourse to judicial review other than by this
action.
PRAYER FOR RELIEF

 

Wherefore, the Plaintiff prays that this Court grant the following relief:
1, Order Defendants to adjudicate Plaintiff's 1-589 Application for Asylum and

Withholding of Removal;
Case 1:21-cv-10892-LTS Document1 Filed 05/27/21 Page 7 of 7

2. Award attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
and 5 U.S.C. § 504 if applicable; and,
3 Order any further relief this Court deems just and proper.

OR, in the alternative:
4, Declare Defendants’ failure to adjudicate Plaintiff's I-589 Application to be in
violation of the Administrative Procedure Act and order USCIS to immediately reopen and
adjudicate Plaintiff's I-589 Application;
3, Award attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
and 5 U.S.C. § 504 if applicable; and,

6. Order any further relief this Court deems just and proper.

Dated: May 27, 2021 Respectfully Submitted,

 

Rachel L. Rado, Esq. | BBO #: 682095
Attorney for the Plaintiff

Law Offices of Rachel L. Rado

100 State Street, 3 Floor

Boston, MA 02109

Tel: 617-871-6030

Email: rachel@rachelradolaw.com
